--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 15, 2021 has been entered. 
Priority 
	This application is a continuation of 14/601,920 field on 01/21/2015, and claims benefit in provisional application 62/050,626 filed on 09/15/2014, and provisional application 61/930,358 filed on 01/22/2014. 
Claim Status
	Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, 69, and 72-74 are pending. Claim 69 remains withdrawn. Claims 2, 5, 8-10, 12-15, 18-20, 22, 23, 25, 26, 29-32, 34-36, 38, 40, 41, 43-48, 50-68, 70, and 71 were cancelled. Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are examined. 
Claim Objections 
	Claims 1, 11, 16, 17, 21, 24, 27, and 72 are objected to because “Pridopidine” should not be capitalized since it is not a proper name.
	Claims 1, 3, 16, 21 are objected to because “Mean” should not be capitalized since it is not a proper name.
	Claim 27 is objected to because the phrase “is measured alter single dose administration” contains a typographical error, where “alter” should be replaced with “after”.
	Claim 27 is objected to because “55%)” contains a typographical error, where the “)” should be deleted. 
	Claim 28 is objected to because HCL is not a proper way to designate hydrochloric acid. It should be amended to HCl. 
	Claim 74 is objected to because “Hydrogenated Castor Oil” should not be capitalized since it is not a proper name. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the rate controlling excipient" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the at least one pharmaceutically acceptable rate controlling excipient”?
Claim 17 in lines 5-6 requires an embodiment c) which states “is at least about mg of Pridopidine”. The claim is indefinite because it is missing the amount of pridopidine. 
	Claim 33 is indefinite because it is unknown if the text after “preferably” is required.
	Claim 39 requires the composition of claim 1 further comprising an ethylcellulose. The claim is indefinite because it is not clear if “an ethylcellulose” in claim 39 is the same as “ethyl cellulose” in claim 1. 
	Claims 3, 4, 6, 7, 11, 21, 24, 27, 28, 37, 42, 49, and 72-74 are indefinite because the claims depend from and contain limitations of indefinite claims.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 11, 16, 17, 21, 24, 27, 28, 33, 37, 39, 42, 49, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2013/0267552 A1 Published October 10, 2013 – of record in IDS dated 09/02/2019) and Ryoshi (JP 2009-20686, Published January 21, 1997 – of record in IDS dated 10/12/2020). 

The teachings of Waters are related to pharmaceutical compositions comprising a therapeutically effective combination of pridopidine and tetrabenazine (Abstract). Waters teaches a package comprising a) a first pharmaceutical composition comprising an amount of tetrabenazine or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, b) second pharmaceutical composition comprising an amount of pridopidine or pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, and c) instructions for use of the first and second pharmaceutical compositions together to treat a subject (paragraphs 0017-0020). In one embodiment, a kit is provided comprising at least two separate unit dosage forms (A) and (B) where (A) comprises priodopidine or a pharmaceutically acceptable salt thereof and (B) comprises tetrabenazine or a pharmaceutically acceptable salt thereof (paragraph 039). The amount of pridopidine or pharmaceutically acceptable salt thereof is 10-100 mg (paragraph 0102). Acceptable salts include hydrochloride, among others (paragraph 0149). Pharmaceutical compositions comprise one or more adjuvants, excipients, carriers, buffers, diluents, and other customary pharmaceutical auxiliaries (paragraph 0150). Preferred route of administration includes oral administration, in particular in tablet form. The pharmaceutical compositions may be manufactured by the skilled person by use of standard methods and conventional techniques appropriate to the desired formulation. Compositions adapted to give sustained release of the active ingredient may be employed (paragraph 0152). 
Waters does not teach excipients that are suitable for making a composition adapted to give sustained release of the active ingredient. 

The teachings of Waters and Ryoshi are related to pharmaceutical compositions providing a sustained release of the active and wherein the compositions are in the form of a tablet, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. 
Regarding claims 1 and 16, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a sustained release solid oral dosage form in the form of a tablet comprising a therapeutically effective amount of pridopidine or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable excipients, with a reasonable expectation of success because Waters teaches a sustained release solid oral dosage form comprising a therapeutically effective amount of pridopidine or a pharmaceutically acceptable salt thereof and one or more pharmaceutically acceptable excipients. Waters does not teach excipients that are suitable for making a tablet for oral administration and which that provides sustained release of pridopidine or a pharmaceutically acceptable salt thereof. A person skilled in the art would have been motivated 
The “wherein” clauses in lines 1, 3, 4, 6, 7, 16, 21, 27, and 28 describe properties of the claimed composition including the in vivo plasma drug concentration. The limitations are met by the prior art composition because the clauses describe properties of the dosage form when placed under certain conditions. It would have been reasonable for the person skilled in the art to expect the prior art composition to have the same properties as the claimed composition when placed under identical conditions because the prior art composition contains the same elements in overlapping amounts as the claimed composition. MPEP 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). 
Regarding claim 11, the claimed ranges “at least about 90 mg” and “at least about 100 mg” are obvious because the ranges overlap with Waters’ range of 10-100 mg.
Regarding claim 17, the claimed ranges in sections a), b), and c) are obvious because the ranges overlap with Waters’ range of 10-100 mg.
Regarding claim 24, Waters teaches hydrochloride salts of pridopidine. 
Regarding claim 33, Waters modified with Ryoshi teaches a solid dosage form comprising HPMC and hydrogenated castor oil. 
Regarding claim 37, the claimed ranges are obvious because the ranges overlap with the combined concentration range of cellulose derivatives and hydrogenated castor oil.  
Regarding claims 39, 42, and 73, it would have been obvious to have formed the dosage form to comprise ethyl cellulose and HPMC, with a reasonable expectation of success because Ryoshi teaches using a combination of the two in a unit dosage form (paragraph 0015). It would have been obvious to have used each in a concentration from 5% to 60% wt. %, as long as the total concentration of the two does not exceed 60 wt. %, with a reasonable expectation of success because Ryoshi teaches using cellulose derivatives comprising ethyl cellulose and HPMC, where cellulose derivatives are in a concentration of 5-60 wt. % (paragraph 0008). The claimed concentration ranges of ethyl cellulose and HPMC are obvious because the ranges overlap with 5-60 wt. %.
Regarding claim 49, it would have been obvious to have formed the tablet with the composition described above in addition to other pharmaceutically acceptable excipients, with a reasonable expectation of success because Waters teaches a pharmaceutical composition 
Regarding claim 72, the claimed range of “about 90 mg” is obvious because the range overlap with Waters’ range of 10-100 mg.
Regarding claim 74, it would have been obvious to have use hydrogenated castor oil in a concentration of 20-60 wt. % because Ryoshi teaches 20-60 wt. % as the most preferred concentration range (paragraph 0007). The claimed range is obvious because it overlaps with the prior art range. 
The claimed ranges of concentrations and amounts are obvious because claimed ranges overlap with their corresponding ranges in the prior art, and it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. The application was reviewed and there is no evidence of unexpected results nor criticality of claimed ranges of concentration and amounts.  
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated November 15, 2021, the applicant traversed the rejections.
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	1. Waters teaches a unit dosage form that comprises pridopidine or a salt thereof, and the rejection is based on this embodiment. It is irrelevant that Waters teaches administering said unit dosage form simultaneously, separately, or sequentially with a dosage form comprising tetrabenazine or a salt thereof. Tetrabenazine is not required in the dosage form that comprises 
	2. Arguments directed to Zimmerman and Bassan are moot because the rejection was modified by removing these references. After further consideration, Zimmerman and Bassan are not necessary to meet all of the claimed limitations. 
	3. The teachings of Ryoshi are relied upon for excipients known as useful for making sustained release solid oral dosage forms. Ryoshi teaches examples of excipients and concentration ranges of said excipients, and the skilled artisan would have been motivated to use the teachings of Ryoshi in order to make Waters’ sustained release solid composition. Waters teaches that the skilled artisan would have known to form the pharmaceutical compositions using standard methods and conventional techniques. Ryoshi teaches methods and excipients for making sustained release compositions. The selection of a known material suitable for its intended purpose supports obviousness. Ryoshi teaches that in addition to the active agent, a cellulosic derivative and a hardened oil are required in order to form a sustained release dosage form. Ryoshi teaches 8 examples of suitable cellulosic derivatives which include ethyl cellulose and HPMC (paragraph 0008) and 3 examples of hardened oils including castor oil (paragraph 0007). It is apparent from example 1 that hardened castor oil includes hydrogenated castor oil (paragraph 0014). The excipients required by the claim are known in the art as excipients for making sustained release dosage forms. Based on these teachings, it would have been obvious to 
	4. The “wherein” clauses describe properties of the claimed composition. The composition in Waters as modified by Ryoshi comprises the same elements as claimed composition and in overlapping amounts. A person skilled in the art would have expected the prior art composition to have the same properties as the claimed composition when placed under identical conditions because a chemical composition and its properties are inseparable. MPEP 2112.01 can be applied to obviousness rejections as well as anticipation rejections. 
	5. The current rejection is not based on a result-effective variable rationale. 
	6. The data cited by applicant was reviewed and it is not sufficient to show that claimed combination of elements and concentration ranges are critical. The cited prior art does not teach in vitro dissolution profiles of the drug, however the prior art teaches sustained release dosage forms of the drug and suitable excipients for making sustained release dosage forms. Therefore, there would have been a reasonable expectation of success in making a sustained release dosage form of pridopidine or a salt thereof. The data in the specification does not demonstrate that the claimed range of rate controlling excipients is critical. Table 4 teaches three compositions and all three compositions contain one or a combination of HPMC, HCO, and ethyl cellulose in concentrations encompassed by the claimed concentration range of about 30-50%. Dissolution profiles obtained from these compositions are not sufficient to show criticality of ranges because the data does not test concentrations outside of the claimed range. Per MPEP 716.02(d) “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”. Examples B, C, and D in Table 5.3 contain rate controlling excipients and example A does not contain a rate controlling excipient. It is not surprising that a composition without rate controlling excipients showed immediate release properties. See MPEP 716.02 for requirements that applicant has to meet in order to rebut an obviousness rejection with unexpected results. 
	Waters requires the composition to provide sustained release drug properties. Waters does not teach suitable excipients for making such composition, however Waters teaches that a sustained release composition can be made using methods and excipients known in the art. Ryoshi teaches excipients and concentrations thereof that are suitable for making sustained release compositions. Ryoshi teaches ethyl cellulose, HPMC, and hydrogenated castor oil. 
	On page 18 of the remarks, the applicant stated that it would not be obvious to formulate pridopidine with polymeric material selected specifically from a group consisting of 11 polymers, and mixtures thereof. The meaning of this paragraph is not clear because Ryoshi teaches 8 specific cellulosic derivatives and 3 specific hydrogenated oils. The rejection is not based on selecting excipients from the list argued by applicant.   
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/Alma Pipic/
Primary Examiner, Art Unit 1617